NO. 07-07-0070-CV

                          IN THE COURT OF APPEALS

                    FOR THE SEVENTH DISTRICT OF TEXAS

                                  AT AMARILLO

                                    PANEL A

                                   MAY 8, 2007

                       ______________________________


               FERNANDO GONZALEZ, INDIVIDUALLY, AND D/B/A
                 GONZALEZ CUSTOM CABINETS, APPELLANT

                                        V.

                     ORIX FINANCIAL SERVICES, INC. F/K/A
                    ORIX CREDIT ALLIANCE, INC., APPELLEE


                     _________________________________

            FROM THE 207TH DISTRICT COURT OF COMAL COUNTY;

            NO. C-2005-0467-B; HONORABLE JACK ROBISON, JUDGE

                      _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                            MEMORANDUM OPINION


      Pending before this Court is an Amended Motion to Dismiss filed by Appellant,

Fernando Gonzalez, individually, and d/b/a Gonzalez Custom Cabinets. He represents
that he and Appellee, Orix Financial Services, Inc. f/k/a Orix Credit Alliance, Inc., have

settled all matters in controversy.


       Without passing on the merits of the case, we grant the motion and dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1). Having dismissed the appeal at Appellant’s

request, no motion for rehearing will be entertained and our mandate will issue forthwith.



                                                Patrick A. Pirtle
                                                    Justice




                                            2